Title: John Adams to Mr. [Elisha] Doane, 25 May 1786
From: Adams, John
To: Doane, Elisha


          
            
              Sir.
            
            

              

              May 25th. 1786
            
          

          In answer to the Letter you were so good as to write me concerning
            the case of your Vessel, I have to inform you, that one of the Gent. of the House of Lane son & frasier called upon & delivered me
            your papers—soon afterwards. I had occasion to write a Letter to Ld. Carmarthen concerning this subject. And proposed to his Ld:p a Plan for settling all disputes of this Nature and as
            your papers threw much light upon the subject. I Communicated them for the information
            of his Britannic Majesty’s Ministers—His Lordship lately told me, he had laid them
            before the kings learned Council—But I have no answer from Court upon the subject—The
            Papers are best where they are, unless you prosecute your lawsuit but you must employ
            other persons to conduct it, if you do, or perhaps must remit money to carry it on, if
            you determine, to pursue it at Law, your Attorney [so asent] may have the papers at any
            time from Ld. Carmarthens office, in which, if he meets any
            difficulty, I will, when he applies to me assist him—But I will deceive no body, there
            will in my opinion be no redress for this or any other Complaint respecting frontier
            Posts, Negroes public or private debts or demands while there is one Law of any state in
            force against the recovery of the Debts contracted before the peace, I have done all in
            my power and am in total dispair—
          Your &c
          
            
              J. A—
            
          
        